Citation Nr: 0836642	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-25 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether a reduction in the evaluation for bilateral hearing 
loss, from 30 percent to 20 percent, was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from January 1956 to 
November 1957.  

The present matter comes to the Board of Veterans' Appeals 
(Board) following a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In July 2007, the veteran testified 
during a hearing before the undersigned acting Veterans Law 
Judge sitting at the Lincoln VARO.  


FINDINGS OF FACT

1.  In November 2002, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable (0 
percent) evaluation; in April 2004 the veteran's disability 
rating for bilateral hearing loss was increased to 30 
percent.  

2.  Based on puretone audiometry and speech discrimination 
data obtained on private audiological examination in July 
2005, the veteran demonstrated Level II auditory acuity 
bilaterally.  

3.  In November 2005, the RO entered a rating action 
proposing to reduce the veteran's rating for bilateral 
hearing loss from 30 to 0 percent based on improvement in 
hearing acuity as per the July 2005 audiology test; the RO 
notified the veteran of the contemplated action, and the 
reasons therefor, and informed him of his right to submit 
additional evidence and to appear at a hearing.  

4.  Based on puretone audiometry and speech discrimination 
data obtained on VA examination in March 2006, the veteran 
demonstrated Level V auditory acuity bilaterally.  

5.  In March 2006, the RO implemented the proposed reduction 
and reduced the veteran's bilateral hearing loss to 20 
percent, effective July 1, 2006; as of that date, the 
veteran's bilateral hearing loss has not shown a worsening 
that would allow for a higher disability rating.  


CONCLUSION OF LAW

The reduction in the evaluation for bilateral hearing loss, 
from 30 to 20 percent, was proper.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2002, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable (0 
percent) evaluation; in an April 2004 rating decision, the 
veteran's disability rating for bilateral hearing loss was 
increased to 30 percent.  Following a private audiology test 
in July 2005, the RO entered a rating action proposing to 
reduce the veteran's rating for bilateral hearing loss from 
30 to 0 percent.  Subsequently, in March 2006, the RO 
implemented the proposed reduction and reduced the veteran's 
disability rating for bilateral hearing loss from 30 to 20 
percent.  On appeal, the veteran contends that the 30 percent 
evaluation for his bilateral hearing loss should not have 
been reduced.  He alleges that his hearing loss is worse than 
that contemplated by the 20 percent rating and seeks to have 
the prior rating reestablished.  

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Effective May 30, 2008, VA revised 38 C.F.R. § 3.159 (2007).  
See 73 Fed. Reg. 23353-23356 (April 30, 2008).  In 
particular, the amended regulation removes the third sentence 
of 38 C.F.R. § 3.159(b)(1) which states that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Additionally, the 
fourth sentence of 38 C.F.R. § 3.159(b)(1) is changed to 
read:  "The information and evidence that the claimant is 
informed that the claimant is to provide must be provided 
within one year of the date of the notice."  The amended 
regulation also adds a new paragraph, (b)(3), to 38 C.F.R. 
§ 3.159 which states that no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
The amendments to 38 C.F.R. § 3.159 apply to all applications 
for benefits pending before VA on, or filed after, May 30, 
2008.  

It is not entirely clear whether the VCAA notice requirements 
are applicable to reductions undertaken pursuant to 38 C.F.R. 
§ 3.105(e).  An action to reduce the evaluation for a 
service-connected disability is premised on the receipt of 
evidence indicating that a reduction is warranted.  No 
"application for benefits" need be received in order to 
initiate the process.  In addition, § 3.105(e) contains its 
own notification requirements.  The regulation provides, in 
pertinent part that:

[w]here the reduction in evaluation of a 
service-connected disability . . . is 
considered warranted and the lower 
evaluation would result in a reduction . 
. . of compensation payments currently 
being made, a rating proposing the 
reduction . . . will be prepared setting 
forth all material facts and reasons.  
The beneficiary will be notified at his 
or her latest address of record of the 
contemplated action and furnished 
detailed reasons therefor, and will be 
given 60 days for the presentation of 
additional evidence to show that 
compensation payments should be continued 
at their present level.  Unless otherwise 
provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will 
be reduced . . . effective the last day 
of the month in which a 60-day period 
from the date of notice to the 
beneficiary of the final rating action 
expires.  

Paragraph (i) further provides that VA will inform the 
beneficiary in the advance written notice of the proposed 
action that he or she has the right to a predetermination 
hearing, provided that the request for such hearing is 
received by VA within 30 days from the date of the notice.  
Id. § 3.105(i).  If no predetermination hearing is requested, 
final action will be based solely on the evidence of record.  
Id.; see also Barger v. Principi, 16 Vet. App. 132 (2002) 
(VCAA held inapplicable due, in part, to the fact that the 
law governing the matter in question contained its own notice 
provisions).  

Assuming that VA's duty to notify in this case is governed by 
38 C.F.R. § 3.105, the Board finds that the duty has been 
satisfied.  In November 2005, the RO entered a rating action 
proposing to reduce the veteran's rating for bilateral 
hearing loss from 30 to 0 percent.  Thereafter, in December 
2005, the RO notified the veteran of the contemplated action, 
and the detailed reasons therefor, and also informed him of 
his right to submit additional evidence and to appear at a 
hearing.  He was told that the RO would reduce his rating if 
no additional evidence was received within 60 days, and was 
informed that if he requested a hearing within 30 days, 
payments would be continued at the current rate until the 
hearing was held and the RO reviewed the testimony.  

To the extent the notice requirements of the VCAA are 
applicable, the Board finds that those requirements have been 
satisfied as well.  Prior to the above noted December 2005 
notification letter, the veteran received a September 2005 
notice letter in which he invited to submit evidence in 
support of his claim for a higher rating for bilateral 
hearing loss, notified of the evidence VA would obtain on his 
behalf, and asked to submit any pertinent evidence in his 
possession.  Here, the Board finds nothing about the evidence 
or any response to any notice in this case that suggests that 
the veteran's claim must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board notes that it is also not entirely clear whether 
the VCAA "duty to assist" provisions are applicable to 
reductions undertaken pursuant to 38 C.F.R. § 3.105(e).  The 
relevant provisions of the VCAA appear to contemplate that VA 
will assist in the gathering of evidence in connection with a 
"claim" for benefits.  As noted above, an action to reduce 
the evaluation for a service-connected disability is premised 
on the receipt of evidence indicating that a reduction is 
warranted:  No "claim" is needed in order to initiate the 
process.  In addition, 38 C.F.R. § 3.105(e) says very little 
about offering evidentiary assistance to a claimant seeking 
to oppose a proposed reduction.  It provides only that the 
beneficiary "will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level," that he or she  will be 
given an opportunity for a hearing, and that, following such 
a hearing, VA will take into account, among other things, any 
additional evidence obtained "pursuant to necessary 
development."  38 C.F.R. § 3.105(e) and (i).

Notwithstanding the above, the Board points out that there is 
no indication whatsoever that any additional action is needed 
to comply with any duty to assist in connection with the 
appeal decided herein.  The veteran has been afforded VA 
audiological examinations and has submitted a report of 
private audiological examination in support of his claim.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of the veteran's claim that need to be obtained.  
Therefore, the Board finds the duty to assist provisions of 
the VCAA have been satisfied.  



II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

The regulations also allow for evaluating exceptional 
patterns of hearing impairment.  When the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  When the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa (also identified 
in 38 C.F.R. as Table VIA), whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  

Following a thorough review of the record in this case, and 
the applicable law and regulations, the Board finds that the 
preponderance of the evidence supports the reduction in the 
veteran's evaluation for bilateral hearing loss from 30 to 20 
percent.  

As noted above, in an April 2004 rating decision, the 
veteran's disability rating for bilateral hearing loss was 
increased from 0 percent to 30 percent.  The basis of the 
increase was a report of March 2004 VA audiological 
examination.  On audiometric testing, pure tone thresholds, 
in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
45
65
95
LEFT
25
40
75
90

Pure tone threshold averages were 58 decibels (dB) 
bilaterally.  Speech audiometry revealed speech recognition 
ability of 64 percent in the right ear and 56 percent in the 
left ear.  Applying the puretone threshold averages (58 dB) 
with the speech discrimination scores (64 and 56) to Table VI 
results in Level VI hearing in the right ear and Level VII 
hearing in the left ear.  Applying these results to Table VII 
results in a 30 percent rating.  

The RO proposed to reduce the veteran's disability rating, 
apparently, based on a report of July 2005 audiological 
examination from The Hearing Clinic.  Findings from that test 
were not interpreted or stated in a format that was 
compatible with VA guidelines.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (Holding that the Board may not 
interpret graphical representations of audiometric data.).  
It does appear, however, that on audiometric testing, pure 
tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
35
55
70
95
LEFT
35
45
80
100

Notwithstanding the above, the audiologist did note that pure 
tone threshold averages were 63.75 (64) dB in the right ear 
and 65 dB in the left ear.  (The threshold averages 
correspond to the above reported decibel levels at 1000-
4000Hz.)  Speech audiometry revealed speech recognition 
ability (using the Maryland CNC test) of 96 percent 
bilaterally.  Applying the puretone threshold averages (64 
and 65 dBs) with the speech discrimination scores (96) to 
Table VI resulted in Level II hearing in the right ear and 
Level II hearing in the left ear.  Applying these results to 
Table VII results in a 0 percent (noncompensable) rating.  

In an August 2005 VA audiology clinic note, the veteran was 
seen for a hearing aid adjustment.  At that time, the veteran 
underwent audiometric testing.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
45
65
95
LEFT
30
40
80
90

Pure tone threshold averages were 56 dB in the right ear and 
60 dB in the left ear.  It is not apparent whether speech 
audiometry was conducted using the Maryland CNC test.  See 
38 C.F.R. § 3.385 (2007).  Nonetheless, speech recognition 
ability appears to be reported as 72 percent in the right ear 
and 68 percent in the left ear.  If these findings are 
accepted, applying the puretone threshold averages (56 and 
60) with the speech discrimination scores (72 and 68) to 
Table VI results in Level V hearing in the right ear and 
Level V hearing in the left ear.  Applying these results to 
Table VII results in a 20 percent rating.  

The veteran's most recent audiological examination was 
conducted in March 2006.  In a report of March 2006 VA 
audiological examination, audiometric testing revealed pure 
tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
50
70
105
LEFT
30
45
80
100

Pure tone threshold averages were 63.75 (64) dBs bilaterally.  
Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 74 percent in the left ear.  
Applying the puretone threshold averages (64) with the speech 
discrimination scores (72 and 74) to Table VI results in 
Level V hearing in the right ear and Level V hearing in the 
left ear.  Applying these results to Table VII results in a 
20 percent rating.  

Otherwise, audiometric testing does not reveal pure tone 
thresholds for either the right ear or the left ear at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) to be 55 decibels or more, or pure tone thresholds of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Thus, consideration of the criteria for 
evaluating exceptional patterns of hearing impairment is not 
warranted.  38 C.F.R. § 4.86.  

The Board has considered the veteran's complaints regarding 
his hearing loss as reflected in the record as well as his 
hearing testimony in which he expressed concern that his VA 
audiological examination in March 2004 had been conducted 
improperly.  The Board in no way discounts the difficulties 
that the veteran experiences as a result of his bilaterally 
hearing loss.  However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule 
after audiometric results are obtained.  Hence, the Board 
must make its determination on the basis of the results of 
the audiology study or studies of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometric results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Board notes, as reflected above, that 
findings from the March 2004 VA examination resulted in the 
veteran's 30 percent award.  He has not otherwise alleged 
that VA audiological testing in August 2005 or March 2006 was 
conducted improperly.  Additionally, the July 2005 private 
audiological examination findings otherwise support the most 
recent VA audiological findings and the decision to reduce 
the veteran's disability rating.  

In light of the evidence of record before it, the Board finds 
the reduction in the veteran's disability rating for 
bilateral hearing loss from 30 percent to 20 percent was 
proper.  The appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


